DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered.  Claims 1, 2, 4-10, 13-19 and 22-25 have been amended.  Claims 2, 3, 11, 12, 20 and 21 have been canceled.  Claims 26-31 have been added.  
Claims 1, 4-10, 13-19, and 22-31 remain pending.  

Allowable Subject Matter
Claims 1, 4-10, 13-19, and 22-31 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:


Regarding any potential grounds of rejection under 35 USC 101, the pending
claims integrate the judicial exception into a practical application in light of the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update. 

The claims are directed to a specific technological improvement in the field of smart pills.  The modification of the treatment data is applied to cause release of at least one of a second drug or a different amount the first drug.  This improvement in the smart pill technology integrates the judicial exception into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.



The closest prior art of record includes
Kozloski (2013/0310664), teaches a treatment management server for managing treatment of patients using smart pills, the treatment management server comprising (paras. [0041], [0042], Fig. 4) and a treatment data determination module to generate treatment data usable by smart pills to control a release of one or more drugs from the smart pills and into the patients (para. [0066]). 
Robertson (2010/0185055) teaches a system that includes an ingestible event marker (IEM) and a personal signal receiver (para. [0006]).  	

However Kozloski in view of Robertson do not expressly teach:
performing a first comparison of the first physiological data to third physiological data, the third physiological data being reference physiological data;
performing a second comparison of the second physiological data to the third physiological data;
identifying the first patient or the second patient as having a target physiological response based on the first comparison and the second comparison;
modify the first treatment data or the second treatment data associated with which of the first patient or the second patient did not have the target associated with the preferred physiological response; and
transmit the modified first treatment or the modified second treatment data to the respective first smart pill or the second smart pill to cause release of at least one of a second drug or a different amount of the first drug.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686     
5/22/21